357 F.2d 340
LOCAL NO. 320, INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 22238.
United States Court of Appeals Fifth Circuit.
March 10, 1966.

Clarence F. Rhea, Gadsden, Ala., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel., N.L.R.B., Warren M. Davison, Atty., N.L.R.B., Washington, D. C., for respondent.
Before RIVES and THORNBERRY, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
The Board found that the Union violated Section 8(b) (2) and (1) (A) of the Act, 29 U.S.C. § 158(b) (2) and 158(b) (1) (A), by causing Hughes Construction Company, Inc. to discharge an employee because the Union had not referred said employee to the Company.


2
This finding is supported by substantial evidence on the record as a whole. Accordingly, the Board's Order will be


3
Enforced.